              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 NATIONAL INK AND STITCH, LLC
                Plaintiff,

             v.
                                                        CASE NO.: 1:18-cv-02138-SAG
 STATE AUTO PROPERTY AND
 CASUALTY INSURANCE COMPANY
           Defendant.

 DEFENDANT’S OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY
        JUDGMENT AND REPLY MEMORANDUM IN SUPPORT OF
                 MOTION FOR SUMMARY JUDGMENT

            Defendant, State Auto Property and Casualty Insurance Company, by and through its

undersigned counsel, Timoney Knox, LLP, hereby submits the instant Opposition to Plaintiff’s

Cross-Motion for Summary Judgment and Reply Memorandum in Support of Motion for

Summary Judgment pursuant to Local Rule 105(1).

                                   PRELIMINARY STATEMENT

            As anticipated, Plaintiff relies on American Guar. & Liab. Ins. Co. v. Ingram Micro, Inc.,

2000 U.S. Dist. LEXIS 7299 (D.Az. April 19, 2000) and Ashland Hospital v. Affiliated FM Ins.

Co., 2013 U.S. Dist. LEXIS 11730 (E.D.Ky. Aug. 14, 2013) to support its entitlement to summary

judgment. For the reasons stated in State Auto’s Memorandum in Support of Motion for Summary

Judgment [ECF No. 35-1], those cases are consistent with Ward Gen. Ins. Services, Inc. v.

Employers Fire Ins. Co., 7 Cal.Rptr. 3d 844 (Cal.App. 2003) and, as such, actually support State

Auto’s entitlement to judgment as a matter of law because there has been no damage to tangible

property, only electronic data, and, therefore, no direct physical loss.

            State Auto files the instant Opposition and Reply Memorandum to address inaccuracies in

Plaintiff’s Statement of Additional Undisputed Material Facts, additional legal authority raised in




1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 2 of 7



Plaintiff’s Cross-Motion for Summary Judgment, and new arguments concerning Maryland’s

treatment of computer software for sales tax purposes and illusory coverage.

I.      RESPONSE TO STATEMENT OF ADDITIONAL MATERIAL FACTS

            Plaintiff states that “[i]n the immediate aftermath of the ransomware attack, employees

could not use any of the computers, although they came to work because they were still able to do

work because they were still able to use the phones, print t-shirts, and do embroidery jobs.” See

Plaintiff’s Memorandum in Support of Cross-Motion for Summary Judgment [ECF No. 36-1], p.

3. This statement, which does not refer back to the record, is contradicted by the deposition

testimony of Timothy Manley, Plaintiff’s principal.

            During his deposition, Mr. Manley was asked what other problems occurred as a result of

the ransomware event. Transcript of the Deposition of Timothy Manley (“N.T.”), p. 54. Mr.

Manley responded, “Just files wouldn’t open.” Id. Mr. Manley did not say that he was unable to

use any of his computers as a result of the ransomware event. To the contrary, Mr. Manley

acknowledged that the computer system could still be used for printing, and he did not recall ever

being told by eTrepid’s representative that he could not use the computer system. Id., p. 66.

            Plaintiff also states that it “was able to access the computers (but not the “locked” data and

software, which have largely never been accessed or restored) approximately a week after the

attack.” Plaintiff’s Memorandum in Support of Cross-Motion for Summary Judgment [ECF No.

36-1], p. 4. This statement also mischaracterizes Mr. Manley’s testimony on this issue.

            Mr. Manley testified that he permitted his employees to use the computer system again

after eTrepid put some security measures in place, which occurred approximately five or six days

after the ransomware event. N.T., p. 80. Thus, it is not a question of ability, but rather permission




                                                      2
1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 3 of 7



for Plaintiff’s employees to resume use of the computer system. Manley was not ever told that he

could not use the computer system. Id., p. 66.

II.     ARGUMENT

      A. DAMAGE TO ELECTRONIC DATA, WITHOUT ACCOMPANYING DAMAGE TO                     THE MEDIUM
         ON WHICH IT IS STORED DOES NOT CONSTITUTE A DIRECT PHYSICAL LOSS.

            A loss of electronic data, with no corresponding damage to tangible property, does not

constitute a “direct physical loss.” Ward Gen. Ins. Services, Inc. v. Employers Fire Ins. Co., 7

Cal.Rptr. 3d 844, 851 (Cal.App. 2003). See also State Auto Prop.& Cas. Ins. Co. v. Midwest

Computers & More, 147 F.Supp. 2d 1113, 1116 (W.D.Okla. 2001) (“Alone, computer data cannot

be touched, held, or sensed by the human mind; it has no physical substance. It is not tangible

property”). Each of the cases cited in Plaintiff’s Cross-Motion for Summary Judgment support

application of this rule.

            1. Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co. is inapplicable to this case.

            In addition to the cases already addressed in State Auto’s Memorandum in Support of

Motion for Summary Judgment, Plaintiff relies on Wakefern Food Corp. v. Liberty Mut. Fire Ins.

Co., 968 A.2d 724 (N.J.Super.App.Div. 2009). The Wakefern Court did not address whether loss

of use of electronic data, with no corresponding damage to tangible property, constitutes a direct

physical loss. Rather, the court found that an electrical plant and equipment (tangible property)

suffered a direct physical loss because they were physically incapable of performing their essential

function. Wakefern, 968 A.2d at 734.

            Wakefern has no application here since Plaintiff’s computer system was not rendered

physically incapable of performing its essential function. The system continued to function after

the ransomware event and Plaintiff has been able to accommodate new orders. Id. N.T., p. 80-81,

107. Plaintiff’s ability to perform its business operations is not any different now than it was prior

                                                   3
1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 4 of 7



to the ransomware event. Id., pp. 107-108. Plaintiff is using the same computer system now that

it was using at the time of the ransomware event. Id., p. 107.

            By Plaintiff’s own admission, the ransomware event had no effect beyond limiting access

to intangible electronic data. Plaintiff’s computer equipment continued to function, and Plaintiff

has never been prevented from operating its business. Even under the interpretation offered by

Plaintiff, Plaintiff’s computer system has not suffered a direct physical loss, and, therefore, State

Auto is entitled to judgment as a matter of law.

            2. Comptroller of the Treasury v. Equitable Trust Company supports State Auto’s
               entitlement to judgment as a matter of law.

            Plaintiff relies on Comptroller of the Treasury v. Equitable Trust Company, 464 A.2d 248

(Md. 1983), to argue that electronic data constitutes tangible property subject to Maryland’s sales

tax. Plaintiff’s reliance on this case is misplaced.

            In Equitable Trust Company, the Maryland Court of Appeals held that computer software

stored on a magnetic tape was subject to Maryland’s sales tax. 464 A.2d at 261. That decision

was based largely on the tangible medium on which the software was delivered. Id., 260-61. More

importantly, the Court recognized that electronic data was intangible, but, for purposes of the sales

tax, could not be separated from the tangible medium on which it is stored. Id.

            The distinction between intangible electronic data and a tangible storage medium is

precisely what is addressed in Ward Gen. Ins. Services, Inc. v. Employers Fire Ins. Co., 7 Cal.Rptr.

3d 844, 851 (Cal.App. 2003).             Under Ward, loss of intangible electronic data, with no

corresponding damage to tangible property, does not constitute a direct physical loss. The

Maryland Court of Appeals’ analysis in Equitable Trust Company, supra, supports this result.

            In light of the foregoing, State Auto is entitled to judgment as a matter of law.

            3. The Policy’s Electronic Media and Records Coverage is not Illusory.

                                                      4
1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 5 of 7



            Finally, Plaintiff argues that acceptance of State Auto’s interpretation of the Policy renders

the coverage provided by the Computer Coverage Form1 illusory. Plaintiff is incorrect. The fact

that coverage is limited by the Policy’s terms does not mean that the coverage is illusory. See

Marshall v. Selective Way Ins. Co., 2015 U.S. Dist. LEXIS 30889 (D.Md. 2015).

            Under the Policy’s Businessowners Special Form Computer Coverage Form, Business

Personal Property is defined as, inter alia, Electronic Media and Records. See Exhibit “A,”

BP0434C (01/97), p. 1 of 2. This term is further defined as “electronic data processing, recording,

or storage media,” and “[d]ata stored on such media. Id. Identical policy language was interpreted

in Lambrecht & Assocs. v. State Farm Lloyds, 119 S.W. 3d 16 (Tex.App. 2003), a case decided

consistently with Ward, supra.

            In Lambrecht, unlike here, the plaintiff’s computer system stopped being able to perform

its essential function; the computer would not boot up, could not locate and retrieve stored

information, performed “illegal functions” and, ultimately, froze. This prevented the plaintiff from

retrieving any stored information or inputting any new information. Id., at 19. The Lambrecht

Court held that the plaintiff’s loss was physical because “the server falls within the definition of

‘electronic media and records’ because it contains a hard drive or ‘disc’ which could no longer

be used for ‘electronic data processing, recording or storage.” Id. at 25 (emphasis added). The

Court also separately noted that coverage was provided for the data stored on the server because it

was “data stored on such media.” Id. Therefore, consistent with Ward, supra, coverage was

available for intangible loss of electronic data, which was accompanied by damage to tangible




1
 In raising this argument, Plaintiff concedes that, if Plaintiff’s loss is covered (which it is not), coverage would be
provided under the Businessowners Special Form Computer Coverage Form, not under the Businessowners Special
Property Coverage Form. Plaintiff’s Memorandum in Support of Cross-Motion for Summary Judgment [ECF No.
36-1], p. 10 (arguing that electronic data is Covered Property under the Computer Coverage Form).
                                                          5
1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 6 of 7



property (i.e. the server). The Lambrecht Court did not interpret the Computer Coverage Form as

providing coverage for loss of access to electronic data alone.

            Since coverage is available for loss of electronic data under the circumstances presented in

Lambrecht, supra, the coverage provided by the Computer Coverage Form is not illusory. See

Marshall, supra. Here, Plaintiff’s computer system continued to function. N.T., pp. 80-81.

Therefore, no covered loss occurred.

            Because Plaintiff has not suffered a direct physical loss to its electronic media and records,

no coverage is available the loss of use of its electronic data, and State Auto is entitled to judgment

as a matter of law.

III. CONCLUSION

            Based on the foregoing, Defendant, State Auto Property and Casualty Insurance Company,

respectfully requests that this Honorable Court enter summary judgment in its favor.

                                                   Respectfully submitted,

                                                         TIMONEY KNOX, LLP

                                                   By:       s/Matthew B. Malamud
                                                         MATTHEW B. MALAMUD, ESQUIRE
                                                         Federal Bar No.: 20724
                                                         400 MARYLAND DRIVE
                                                         FORT WASHINGTON, PA 19043
                                                         215-646-6000
                                                         215-646-0379 (fax)
                                                         mmalamud@timoneyknox.com
                                                         Attorney for Defendant
                                                         State Auto Property and Casualty Insurance
                                                         Company

Dated: December 2, 2019




                                                      6
1394913-1
              Case 1:18-cv-02138-SAG Document 37 Filed 12/02/19 Page 7 of 7



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 NATIONAL INK AND STITCH, LLC
           Plaintiff,

             v.
                                                         CASE NO.: 1:18-cv-02138-SAG
 STATE AUTO PROPERTY AND
 CASUALTY INSURANCE COMPANY
           Defendant.

                                    CERTIFICATE OF SERVICE

            I, Matthew B. Malamud, Esquire, hereby certify that the foregoing Opposition to Plaintiff’s

Cross-Motion for Summary Judgment and Reply Memorandum in Support Motion for Summary

Judgment was filed electronically with the Clerk of the Court for the United States District Court

for District of Maryland and is available for viewing and downloading from the CM/ECF system.

I certify that all participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.

                                                       TIMONEY KNOX, LLP

                                                 By:       s/Matthew B. Malamud
                                                       MATTHEW B. MALAMUD, ESQUIRE
                                                       400 MARYLAND DRIVE
                                                       FORT WASHINGTON, PA 19043
                                                       215-646-6000
                                                       215-646-0379 (fax)
                                                       mmalamud@timoneyknox.com
                                                       Attorney for Defendant
                                                       State Auto Property and Casualty Insurance
                                                       Company




1394913-1
